DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
New claim 61 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the depression of the cap in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it is not clear what the phrase “a cap moveably coupled to the first end of the body, wherein the cap is moveable first end of the body” is intended to encompass. The cap is attached to itself?
	        In claim 9: the phrase “wherein the actuator is positioned such that depressing the cap towards the first end of the body actuates the actuator” is vague as used. Note that in claim 7 from which claim 9 depends the cap is first end of the body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7, 10, 12, 18, 21-22, 24 and 55-60 are finally rejected under 35 U.S.C. 103 as being unpatentable over Carroll (3,037,713) in view of White (1,351,711).
Carroll discloses in Figs. 1-6, a grinder, comprising: a body 8 comprising: a first end 9; a second end 10 defining an opening 12; an axle 14 an interior surface defining an inner chamber (where the chains 18 are located) extending from the opening at least partially towards the first end; a chain 18 positioned within the inner chamber and a motor 16 coupled to the chain, the motor configured to cause rotational or reciprocal motion of the chain within the inner chamber.
Carroll may not disclose that the chain link includes a plurality of balls.
White teaches the concept of providing a chain link with balls to process material is conventional. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chain link in the device of Carrol with balls as taught by White as a known alternative chain link to process material. 
With respect to the specific range for the length of the chain or the distance between the chains/balls, examiner notes that the applicant has not recited any criticality to suggest that for these limitations produces an unexpected result (see paragraphs [0062], [0065], 0071] of the applicant’s specification stating that any suitable range or any other suitable length and distance can be used respectively). Optimization as it relates to changing essential components is not patentable - unless criticality for the arrangement is recited - and is considered obvious and within the skill of one working in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the invention of Carroll to include the specific length or distance since the applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose.
Claims 1, 3, 6-7, 10 12, 18, 21-22, 24 and 54-60 are finally rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (5,697,563) in view of White.
Fujimoto et al discloses in Figs. 1-4, a grinder, comprising: a body 3 comprising: a first end 5; a second end (lowermost portion of the crusher) defining an opening (where shaft 7 enters the crushing chamber from the second end insofar as the applicant has claimed); and an interior surface defining an inner chamber (where the chains 11 are located) extending from the opening at least partially towards the first end; a chain 11 positioned within the inner chamber and a motor 31 coupled to the chain, the motor configured to cause rotational or reciprocal motion of the chain within the inner chamber.
Fujimoto et al may not disclose that the chain comprising a plurality of balls.
White teaches the concept of providing a chain link with balls to process material is conventional. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chain link in the device of Fujimoto et al with balls as taught by White as a known alternative chain link to process material. 
With respect to the specific range for the length of the chain or the distance between the chains/balls, examiner notes that the applicant has not recited any criticality to suggest that for these limitations produces an unexpected result (see paragraphs [0062], [0065], 0071] of the applicant’s specification stating that any suitable range or any other suitable length and distance can be used respectively). Optimization as it relates to changing essential components is not patentable - unless criticality for the arrangement is recited - and is considered obvious and within the skill of one working in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the invention of Fujimoto et al to include the specific length or distance since the applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose.
Claims 25-26 are finally rejected under 35 U.S.C. 103 as being unpatentable over either Carroll or Fujimoto et al in view of White and further in view of Change (9,480,989).
Modified device of Carroll or Fujimoto et al has most of the elements of this claim but for an orientation sensor.
Chang teaches that it is conventional to provide a grinder with an orientation sensor (col. 6 lines 55-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Chang to provide the Modified device of Carroll or Fujimoto et al with orientation sensor to detect the orientation of the device.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive.
In response to applicant's argument on page 5 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims is still not clear. Therefore, the claims are finally rejected as set forth above.
In response to applicant's argument on pages 7-8 that "the links of the chain can form spaces between each ball within which the ball can move back and forth on the link to facilitate cutting actions at multiple points and multiple sizes." 
This movement of the balls back and forth within the chain to facilitate cutting actions at multiple points and multiple sizes is a surprising and unexpected result ………….the links 132 can be flexible so that the links 132 bend or flex during rotation or reciprocation of the chain 128. In certain embodiments, each ball 130 can move within the space formed between each ball 130 while the chain 128 rotates or reciprocates to facilitate cutting actions at multiple points and multiple sizes. In certain embodiments, adjacent balls 130 can move in different directions relative to one another during rotation or reciprocation of the chain 128. In certain embodiments, when activated, the chain 128 can cause a whiplash effect or a curling effect as the chain 128 wraps around materials that enter the inner chamber 116 as the opening 119 of the grinder 100 is advanced over the materials………………… Further, with respect to grinding, cutting, or pulverizing plant material, in particular, paragraph [0127] discloses the surprising and unexpected effect of the plurality of balls facilitating separation of stems from the remaining plant material rather than grinding or pulverizing the stems along with the desired plant material……….. the cutting actions at multiple points multiple sizes can separate the stems from the remaining material. In certain embodiments, the whiplash effect or curling effect can separate the stems from the remaining material. In certain embodiments, the chain 128 can break the stems apart from the remaining material”, the examiner would like to point out that none of these advantages would make the claims non-obvious. Additionally, all of these have not been captured by the claims that only require grinder.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, claim 1 never states any of these advantages per se.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725